ITEMID: 001-112079
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: ADMISSIBILITY
DATE: 2012
DOCNAME: ZVEREV v. RUSSIA
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Anatoly Kovler;Elisabeth Steiner;Julia Laffranque;Khanlar Hajiyev;Mirjana Lazarova Trajkovska;Peer Lorenzen
TEXT: 1. The applicant, Mr Aleksandr Anatolyevich Zverev, is a Russian national, who was born in 1956 and lived until his arrest in Moscow. The Russian Government (“the Government”) are represented by Mr G. Matyushkin, the Representative of the Russian Federation at the European Court of Human Rights.
2. The facts of the case, as submitted by the parties, may be summarised as follows.
3. In 2001 the criminal proceedings were initiated against the applicant on suspicion of aggravated kidnapping and aggravated accessory to murder. On 22 May 2001 he was remanded in custody.
4. On 9 April 2004 the Moscow City Court gave judgment of conviction. The applicant was found guilty of aggravated kidnapping and aggravated accessory to murder and sentenced to eighteen years’ imprisonment.
5. The applicant and his defence lawyer lodged an appeal. On 13 October 2004 the Supreme Court of the Russian Federation upheld the conviction and the sentence in full.
